Fourth Court of Appeals
                                San Antonio, Texas
                                       March 4, 2014

                                   No. 04-13-00452-CV

           IN RE WILLA PETERS HUBBERD TESTAMENTARY TRUST,

                    From the Probate Court No 2, Bexar County, Texas
                             Trial Court No. 1986-PC-1440
                        Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice


    Appellees' motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to March 14, 2014.



                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court